Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Claims
Receipt of Applicant’s Response, filed 26 September 2021, is acknowledged.  Claims 35, 37, and 51 are amended therein.  Claim 43 remains withdrawn as being directed to a non-elected invention, consistent with the claim set filed 19 May 2021, and claims 44 and 45 are canceled.  Consequently, claims 35 – 42, 46 - 53, 55, 58, and 59 remain available for substantive consideration.  
Information Disclosure Statement 
The Examiner has considered the information disclosure statement (IDS) filed 24 February 2022, which is now of record in the file.
Claim Objections 
Claim 50 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
REJECTIONS WITHDRAWN 
Rejections Pursuant to 35 U.S.C. § 112 
The rejection of claim 35, and claims 36 – 42, 49, 51 – 53, 58 and 59, dependent therefrom, pursuant to 35 U.S.C. § 112(a) set forth in the Action of 25 June 2021 is hereby 
The rejection of claim 37 pursuant to 35 U.S.C. § 112(b) as set forth in the Action of 25 June 2021 is hereby withdrawn in light of Applicant’s amendment to the claim.
Obviousness-Type Double Patenting 
The rejections pursuant to the non-statutory doctrine of obviousness-type double patenting are hereby withdrawn in light of Applicant’s amendment of the claims.
NEW GROUNDS OF REJECTION
Rejections Pursuant to 35 U.S.C. § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim 35, and claims 36 – 42, 46 – 49, 51 - 53, 55, 58, and 59 dependent therefrom, are rejected pursuant to 35 U.S.C. § 112(a) as failing to comply with the written description requirement.  The claims contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed.  The courts have stated:
Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.").   Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the Court stated:
A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is "not sufficient characteristic for written description purposes, even when See MPEP § 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what does not constitute a representative number of species to adequately describe a broad generic invention.  In In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618, the Courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus.
	Although the claims at issue in the instant application are not directed to a biomolecule, or a genus of related chemical entities, it is the Examiner’s position that amended claim 35 is directed to a sub-genus, from a genus of pharmaceutical compositions, wherein the sub-genus, encompasses immediate release compositions, wherein individual species are further represented by varying compositions, the compositions differing in terms of the chemical identities of components and relative loadings of those components.
***More specifically, in the Response filed 19 May 2021, Applicants amended claim 35 to add limitations directed to the abuse-resistant capsule dosage form of the invention being an “immediate release” dosage form such that “wherein the capsule releases more than 80% of the active pharmaceutical ingredient within the gastrointestinal tract within 30 minutes of administration.”  However, Applicant’s specification fails to provide a sufficient written description to establish that the inventors were in possession of an invention comprising a genus of abuse-resistant, liquid capsule fills that would provide an in vivo “immediate release” of the See MPEP § 2163.05 B.II.; see also Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 107 U.S.P.Q.2d 1457 (Fed. Cir. 2013):
To satisfy the written description requirement, "the applicant must 'convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention,' and demonstrate that by disclosure in the specification of the patent." Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 (Fed.Cir.2008) (quoting Vas-Cath Inc. v. Makurkar, 935 F.2d 1555, 1563-64 (Fed.Cir.1991)). Accordingly, claims added during prosecution must find support sufficient to satisfy § 112 in the written description of the original priority application. See, e.g., Anascape, Ltd. v. Nintendo of Am., Inc., 601 F.3d 1333, 1335 (Fed.Cir.2010). Assessing "possession as shown in the disclosure" requires "an objective inquiry into the four corners of the specification." Ariad, 598 F.3d at 1351. Ultimately, "the specification must describe an invention understandable to [a] skilled artisan and show that the inventor actually invented the invention claimed." Id. A "mere wish or plan" for obtaining the claimed invention does not satisfy the written description requirement. Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed.Cir.1997). (emphasis added)***
As set forth in MPEP § 2163, the factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed 
Before addressing the individual factors enumerated above, the Examiner would first note that the claimed invention is directed to an “immediate release” capsule comprising “a parenteral abuse resistant liquid.”  As such it is the Examiner’s position that one of ordinary skill in the art would recognize that such capsule compositions would be characterized by a number of functional properties.  These would include the “immediate release” performance of the capsule dosage form, defined in claim 35 as “releas[ing] more than 80% of the active pharmaceutical ingredient within the gastrointestinal tract within 30 minutes of administration.”  In addition, the capsule dosage forms must be “abuse resistant,” in conformance with the limitation recited in claim 36, “wherein a mixture of about 250 to about 1000 milligrams of the abuse resistant liquid with 5 milliliters of water at the mixture's boiling point forms a viscous phase, wherein about 33% or less of the pharmaceutically active ingredient can be recovered from the viscous phase drawn up into a 25-millimeter needle having an inner diameter of 0.60 millimeters.”  
Claim 35 is directed to a genus of capsule formulations, functionally characterized, as stated above, as “immediate release,” and “abuse resistant,” the claim reciting limitations directed to the following components:
(a)	an abuse-susceptible active pharmaceutical ingredient selected from the group consisting of opiates, opioids, tranquillizers, stimulants and narcotics;
(b)	an ion-exchange resin;
(c)	a surfactant; and 
(d)	a hydrophilic carrier.

	As for the acknowledged factors used to assess whether Applicant’s specification and claims comport with the written description requirement, it is the Examiner’s position that the level of skill and knowledge in the art would be represented by a practitioner with an advanced degree in an appropriate technical discipline, such as bio/chemistry, pharmacology, or polymer science, or a practitioner with a bachelor’s degree in an appropriate technical discipline, plus five or more years of experience in pharmaceutical formulations.  
As for the second factor, partial structure, this factor is not directly applicable to the claimed invention.  
The third factor, physical and/or chemical properties, is relevant to the extent that compositions coming within the scope of claim 35 are required to display the functional characteristics addressed above, such as abuse resistance, although one of ordinary skill in the art would recognize that there are multiple mechanisms by which such compositions could be abused, such as by extraction of the active, or by crushing of a dosage form.  
It is the Examiner’s position that the next factor, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, is the factor that is most critical to the current analysis.  In this regard, there is an art-recognized expectation that there would be a correlation between the identities and relative mass loadings of specific components, and the desired functional characteristics of abuse resistance and immediate release of the active.  However, in analyzing claim 35 in light of the elected species of 
This then leads to the crux of the analysis under the fourth written description factor – does Applicant’s specification provide sufficient disclosure to establish the necessary correlations between the structure (identity and loading of components) and the desired and/or expected functional behavior of the capsule dosage forms, namely abuse resistance and immediate release.  It is the Examiner’s position that Applicant’s specification fails in this regard.  Furthermore, at ¶¶[0026] and [0066], Applicant acknowledges that “[a]lthough there are many combinations of the fill components that may work well to deliver the active pharmaceutical ingredient, it was surprising that only certain combinations of the components result in parenteral abuse resistant fill formulations (emphasis added).”  The Examiner notes that Applicant’s specification discloses a large number of Examples comprising  specific embodiments, some of which are characterized as satisfying the dual functional characteristics of immediate release and abuse resistance, and others failing to meet one or both of those functional characteristics.  
	The primary distinctions between the invention as claimed in claim 35, even assuming incorporation of the elected species, is that the claim does not recite any mass loadings for the individual components of the capsule formulations.  Thus, the more specific question at play here any and all mass loadings of the elected species.  In light of specific disclosures in applicant’s specification, the answer to this question must be NO.  
	In analyzing claim 35 without attention to the elected species, the relevant question becomes do capsule formulations comprising any and all of the disclosed species from the identified genera of excipients and actives, at any and all mass loadings of the disclosed species,  exhibit the functional characteristics of immediate release and abuse resistance.  The answer, again, is NO.
For the final factor, method of making the claimed invention, it is the Examiner’s position that this factor is less critical than others in that one of ordinary skill in the relevant art would be readily capable of formulating capsule dosage forms according to the invention as claimed, on the basis of either disclosure in Applicant’s specification, or knowledge attributable to the skilled practitioner.  However, the Examiner would further note that, based on the numerous examples provided in Applicant’s specification, the process of preparing capsule formulations that meet the functional characteristics of immediate release and abuse resistance would be highly uncertain, particularly in light of the absence of specific guidance as to structure/function correlations.  In light of this, “where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus,” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.  This, in effect, places a heavier burden on the Applicant to demonstrate possession of the invention at issue.
See In re Ruschig, 379 F.2d 990, 996 (C.C.P.A. 1967).
Thus, Applicants have not disclosed any relevant identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the genus as broadly claimed.  Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required.  A description of what a material does, rather than what it is, usually does not suffice.  Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 35 – 42, 46 – 49, 51 - 53, 55, 58, and 59, does not satisfy the written description requirement of 35 USC § 112(a).
Response to Applicant’s Arguments 
	The Examiner has considered Applicant’s arguments filed 26 September 2021, but finds them to be moot in light of the new grounds of rejection set forth above.  Consequently, claims 35 – 42, 46 – 49, 51 - 53, 55, 58, and 59 stand rejected pursuant to 35 U.S.C. § 112(a).
NO CLAIM IS ALLOWED.  
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR § 1.136(a).  
. 
CONCLUSION
Any inquiry concerning this communication or any other communications from the Examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The Examiner can normally be reached on M - F 8:30 a.m. - 5:00 p.m.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL F COUGHLIN/
Examiner, Art Unit 1619
	
/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619